 In the Matter of AMERICAN STEAMSHIP COMPANYandNATIONAL MARI-TIME UNION OF AMERICA, AFFILIATED WITH THE C. I. O.In the Matter of BISON STEAMSHIP COMPANYandNATIONAL MARI-TIME UNION OF AMERICA, AFFILIATED WITH THE C. I. O.In the Matter of JOHN J. BOLAND AND JOHN J. BOLAND, JR.,and NA-TIONAL MARITIME UNION OF AMERICA, AFFILIATED WITH TFIE C. I. O.Cases Nos. R-2020 to R-20292, inchssive.Decided September 30, 19.40Jurisdiction:water transportation industry.Investigation and Certification of Representatives:existence of question: re-fusal of representative to prove authority ; pay roll as of date of hearing togovern eligibility ; election necessary ; regional director granted discretion todetermine the time, place and procedure for giving notice of elections and forballoting on each ship, provided, however, that each vessel must be postedwith a notice of election.Unit Appropriate for Collective Bargaining:unlicensed seamen employed on allvessels of each of the respective Companies.Brown, Ely d Richards, by Mr. David S. Jackson,of Buffalo, N. Y.,for the Companies._Mr. William L. Standard,byMr. Max Lustig,of New York City,for the Union.Mr. Robert D. Allen,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn August 8, 1940, National Maritime Union of America, affiliatedwith the C. I. 0., herein called the Union; filed With the RegionalDirector for the Third Region_ (Buffalo, New York), three separatepetitions alleging that questions affecting commerce had arisen con-cerning the representation of employees of American Steamship Com-pany, herein called American, Bison Steamship Company,' hereincalled Bison, and John J. Boland and John J. Boland, Jr., herein1 Incorrectly designated in the formal papers herein as Bison Steamship Corp.27 N. LR B, No. 110.584 AMERICAN STE'AMSHI'P COMPANY585called Boland, respectively,all of Buffalo, New York, and requestinginvestigations and certifications of representatives pursuant to Sec-tion 9(c) of the National Labor Relations Act, 49 Stat.449, hereincalled the Act.On August 14, 1940, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended,ordered investigationsand authorized the Regional Director to conduct them and to,providefor appropriate hearings upon due notice.On August 16, 1940, the Regional Director issued notices of hear-ing, respective copies of which were duly served upon American,Bison, and Boland, herein sometimes collectively called the Com-panies, and upon the Union.Pursuant to the notices,separate hear-ings were held on August 28, 1940, at Buffalo, New York, beforeEdward D. Flaherty,the Trial Examiner duly designated by theBoard.The Companies and the Union were represented by counseland participated in the respective hearings.Full opportunity tobe heard, to examine and cross-examine witnesses,and to introduceevidence bearing upon the issues was afforded, all parties.Duringthe course of the hearing in the proceeding involving American,the Trial Examiner iiade a ruling on an objection to the admissionof evidence.The Board has reviewed this ruling of the Trial Ex-aminer and finds that no prejudicial error was committed.The rul-ing is hereby affirmed.At the hearing in each case the respectiveCompanies made oral and written motions to dismiss the proceedingon the ground that there is a defect in parties in that the employeesof the respective Companies were not served with notice of the hear-ing, or, in the alternative,to suspend the hearing until such timeas said employees were made parties and given due notice of hearing.The TrialExaminer reserved ruling on said motions for the Board.The motions are hereby denied.Pursuant to leave granted by theBoard to all parties, American filed a'brief with the Board and Bisonand Boland requested that said brief be considered in the decisionof their respective cases.Since the hearings were conducted on thesame day and the issues presented are substantially similar, we aredisposing of all three cases in one decision.Upon the entire records in the cases,theBoard, makes thefollowing :FINDINGS OF FACT1.THE BUSINESSES OF THE COMPANIESAmerican Steamship Company is a New York corporation havingits principal office and place of business at Buffalo, New York. 'It 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDis engaged in the transportation of freight by steamship on theGreat Lakes. It owns 14 vessels, 12 of which it has operated duringthe 1940 shipping season.2The remaining two vessels are charteredto other operators for the 1940 season.Their crews are not em-ployed by American and are not involved in these proceedings.During the 1940 season and prior to August 19, the 12 vesselsoperated by American carried a total of 4,403,922.24 net tons of'freight consisting of such materials as coal, stone, sand, gypsumrock, ore, coke, corn, wheat, and flue dust.Typical of the trips madeby such vessels is the following : from various ports in the - Stateof Ohio, to Duluth, Minnesota, thence to Superior, Wisconsin, Ash-land,Wisconsin, Two Harbors, Wisconsin, Erie, Pennsylvania, andBuffalo, New York. Considerably more than 50 per cent of thefreight carried by American's vessels during the 1940 season, as abovestated, was carried in interstate or foreign commerce.Bison Steamship Company is a New York corporation engaged inthe transportation of freight by steamship on the Great Lakes. Itowns and operates two vessels which during the 1940 season and priortoAugust 13 carried-a total of 117,653.09 net tons of freight con-sisting of such materials as scrap, steel, coal; flax, pig iron, dunnage,corn, phosphate rock, sulphur, coke, and soda, ash.Typical of thetrips made by Bison's vessels is the following : Buffalo, New York,toDetroit,Michigan, thence to East Chicago, Indiana, and Cleve-land, Ohio.More than 50 per cent of the freight carried by Bison'svessels during the 1940 shipping season, as above stated, was carriedin interstate and foreign commerce.John J. Boland and John J. Boland, Jr:, are 'individuals whotogether own and operate the steamshipLake Chelanas a freightcarrier on the Great Lakes.During the 1940 season and prior toAugust 16, -theLake Chelancarried a total of 64,532.23 net tons offreight consisting of such materials as scrap, pig iron, dunnage, steel;flax, and coal.Typical of the trips made by theLake Chelanis thefollowing :Buffalo, New York, to Detroit, Michigan, thence to Mil-waukee,Wisconsin, East Chicago, Indiana, Milwaukee,Wisconsin,and Cleveland, Ohio.More than 50 per cent of the freight carriedby theLake Chelanduring the 1940 shipping season, as above stated,was carried in interstate and foreign commerce.We find that the Companies are engaged in traffic, transportation,and commerce among the several States and with foreign countriesand that the unlicensed seamen employed on their respective vesselsare directly engaged in such traffic, transportation, and commerce. .2 The shipping season on the Great Lakes starts approximately Apul 15 and ends approxi-mately December 1' AMERICAN .STEAMSHIPCOMPANY587II.THE ORGANIZATION INVOLVEDNational Maritime Union of America, affiliated with the C. I. O.;is a labor organization admitting to its membership all unlicensedseamen employed by the Companies.III. ' THE QUESTIONS CONCERNING REPRESENTATIONAt a conference between the Union and representatives of theCompanies held prior to the filing of the petitions herein, the Unionrequested the respective Companies to recognize it as the exclusivecollective bargaining representative of their respective unlicensedseamen.The Union declined the Companies' request that it submitmembership or authorization cards in proof of its claim of majorityrepresentation but expressed a willingness to have its membershipand authorization cards checked against the Companies' respectivepay rolls by an, official of the Board.However, no such check wasmade.At the hearing in each of the cases there was introduced intoevidence a report prepared by the Regional Director showing that theUnion represents a substantial number of employees of the respectiveCompanies in the unit which we hereinafter find to be appropriate.3We find that a question has arisen concerning the representationof employees of each of the Companies and that such question tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE APPROPRIATE UNITThe Union claims, in each of the three cases, that the unit appro-'priate for the purposes of collective bargaining consists of all un-licensed seamen employed on all vessels of each of the respectiveCompanies.The Companies do not contest the Union's claim as tothis.We find that the unlicensed seamen employed by American on allvessels which it owns and operates constitute a unit appropriate forthe purposes of collective bargaining, and that said unit will insure tothe employees of American the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate8The Regional Director's reports, dated August 14, 1940, show that on the basis of cardssubmitted to him by the Union, by which the signers designated the Union as theirrepresentative for the purposes of collective bargaining and the signatures on which ap-peared to be genuine original signatures,the Unionrepresents the following number ofemployees of each of the Companies'American-191Bison-20.Boland-19 588DECISIONS OF NATIONAL. LABOR RELATIONS BOARDthe policies of the Act.We further find that the unlicensed seamenemployed by Bison on all its vessels constitute a unit appropriate forthe purposes of collective bargaining, and that said unit will insureto the employees of Bison the full benefit of their right to self-or-ganization and to collective bargaining and otherwise effectuate thepolicies of the Act.And we further find that the unlicensed seamenemployed by Boland on the steamshipLake Chelanconstitute a unitappropriate for the purposes of collective bargaining, and that saidunit will insure to the employees of Boland the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the questions which have arisen concerning the repre-sentation of employees of the Companies can best be resolved- byelections by secret ballot.We shall direct such elections to be held as soon as possible underthe direction and supervision of the Regional Director who shalldetermine in his discretion the exact time, place, and procedure forgiving notices of elections and for balloting on each ship, provided,however, that each vessel shall be posted with a notice of election.At the hearing in each of the cases the Union requested that thoseeligible to vote in the respective elections should be the employees inthe respective appropriate units during the respective pay-rollperiods current as of August 28, 1940, the date of the hearings, forthe reason that suchi date was at the height of the shipping seasonand that the' Companies would employ fewer seamen during the re-mainder of the shipping season.. The Companies expressed no pref-erence in this connection.We shall direct that those eligible :to-votein the respective elections shall be all unlicensed seamen within therespective appropriate units during the respective pay-roll periodscurrent as of August 28, 1940, including those who did not workduring such pay-roll periods because they were ill, on vacation, ortemporarily laid off, but excluding those who have since quit or beendischarged for cause;Upon the basis of the above findings of fact and upon the entirerecord in the cases, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of American Steamship Company, BisonSteamship Company, and John J. Boland and John J. Boland, Jr.,all of Buffalo, New York, within the meaning of Section 9 (c) and-Section 2 (6) and (7) of the Act. - AMERICAN STEAMSHIP COMPANY5892.The unlicensed seamen employed by American Steamship Com-pany on all vessels which it owns and operates constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3.The unlicensed seamen employed by Bison Steamship Companyon all its vessels constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.4.The unlicensed seamen employed by John J. Boland and John J.Boland, Jr., on their vessel, the steamshipLake Chelan,constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part.of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith American Steamship Company, Buffalo, New York, an electionby, secret ballot shall be conducted as soon as possible and in con-formity with the rules set forth in Section IT, above, for the conductof such election, under the direction and supervision of the RegionalDirector for the Third Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among the unlicensed seamen on allvessels owned and operated by American Steamship Company em-ployed by it during the pay-roll period current as of August 28, 1940,including those who did not work during such pay-roll period becausethey were ill, on vacation, or temporarily laid off, but excluding thosewho have since quit or been discharged for cause, to determinewhether or not they desire to be represented by National MaritimeUnion of America, affiliated with the C. I. 0., for the purposes ofcollective bargaining; and it is furtherDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Bison Steamship Company, Buffalo, New York, an election bysecret ballot shall be conducted as soon as possible and in conformitywith the rules set forth in Section IT, above, for the conduct of suchelection, under the direction and supervision of the Regional Directorfor the Third Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations,, among the unlicensed seamen on all vessels of 590DECISIONSOF NATIONALLABOR- RELATIONS BOARDBison Steamship Company employed by it during the pay-roll periodcurrent as of August 28, 1940, including those who did not work dur-ing such pay `roll period because they were ill, on vacation, or tempo-rarily laid off, but excluding those who have since quit or been dis-charged' for cause, to determine whether or not they desire to berepresented by National Maritime Union of America, affiliated withthe'C. I.0., for the purposes of collective bargaining; and it'is further.DIRECTED that, as part of the investigation ordered by the' Boardto ascertain representatives for the purposes of collectivebargainingwith John J. Boland and John J. Boland, Jr., Buffalo, New York,an election by secret ballot shall be conductedas- soonas possible andin conformity with the rules set forth in Section V;, above, for theconduct of such election, under the, direction and supervision of theRegional Director for the Third Region, acting in thismatter, asagent for the, National Labor Relations Board and subject to, ArticleIII, Section 9, of said Rules and Regulations, among theunlicensedseamen employed by John J. Boland and John J. Boland, Jr., on thesteamshipLake Chelanduring the pay-roll period current as of Au-gust 28, 1940, including those who did not work during such pay-rollperiod because they were ill, on vacation, or temporarily laid off, butexcluding those ,who have since quit or been dischargedfor cause, todetermine whether or not theydesire to be represented by NationalMaritime Union of America,affiliatedwith the C. I. 0., forthe pur-poses of collectivebargaining.